UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 31, 2011 UNITED FINANCIAL BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-52947 74-3242562 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 95 Elm Street, West Springfield, Massachusetts01089 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(413) 787-1700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant. (b)On May 31, 2011, the Audit Committee of the Board of Directors of United Financial Bancorp, Inc. (the “Company”) engaged Wolf & Company, P.C. as the Company’s independent registered public accounting firm.During the Company’s fiscal years ended December 31, 2010 and 2009 and the subsequent interim period preceding the engagement of Wolf & Company, the Company did not consult with Wolf & Company regarding:(1) the application of accounting principles to a specified transaction, either completed or proposed; (2) the type of audit opinion that might be rendered on the Company’s financial statements, and Wolf & Company did not provide any written report or oral advice that Wolf & Company concluded was an important factor considered by the Company in reaching a decision as to any such accounting, auditing or financial reporting issue; or (3) any matter that was either the subject of a disagreement with Wolf & Company on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure or the subject of a reportable event. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. UNITED FINANCIAL BANCORP, INC. DATE: June 2, 2011 By: /s/Mark A Roberts Mark A Roberts Executive Vice President and Chief Financial Officer
